Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 1 of 17 Page ID #:3846

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 17-1474 JVS(DFMx)                                 Date     February 6, 2019
 Title             In-N-Out Burgers v. Smashburger IP Holder LLC, et al.


 Present: The Honorable                 James V. Selna
                        Lisa M Bredahl                                        Not Present
                         Deputy Clerk                                       Court Reporter


                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present


 Proceedings:           (IN CHAMBERS)                  Order Regarding Motion for Partial Summary
                                                       Judgment


Plaintiff and Counterdefendant In-N-Out Burgers (“In-N-Out”) filed a motion for partial
summary judgment as to the elements of its false advertising claim against Defendants
and Counterclaimants Smashburger IP Holder LLC (“Smashburger IP”) and Smashburger
Franchising LLC (“Smashburger Franchising”) (together, “Smashburger”). Mot., Docket
Nos. 145, 151. Smashburger filed an opposition. Opp’n, Docket No. 156. In-N-Out
replied. Reply, Docket No. 169.

         For the following reasons, the Court grants in part and denies in part the motion.


                                                    I. BACKGROUND

A.       The Triple Double Burger

       In July 2017, Smashburger issued a press release stating that it was adding the
“Triple Double” burger to its national menu. Declaration of Jeffrey Wexler (“Wexler
Decl.”), Docket No. 146, Ex. A. The press release described the Triple Double as
Smashburger’s “beefiest, cheesiest burger to date,” comprised of “two layers of juicy
beef [and] three layers of melted cheese, wrapped in an artisan bun.” Id. As of
September 19, 2017, Smashburger also began offering its “Bacon Triple Double” burger,
a Triple Double burger with bacon. Id., Ex. B. And as of May 8, 2018, Smashburger
began offering its “Pub Triple Double” burger, a Triple Double burger on a pretzel bun.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 17
Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 2 of 17 Page ID #:3847

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                          Date    February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

Id., Exs. C, T. According to Smashburger’s recipe cards, the Triple Double, Bacon Triple
Double, and Pub Triple Double each have two beef patties that weigh 2.5-ounces each
prior to cooking. Id., Exs. D, E, I, GG. Specifically, the recipe cards refer to the patties
used in the Triple Double and Bacon Triple Double as “P-BURGER PATTY
KID/SMALL (2.5 OZ).” Id., Exs. G, H. Smashburger’s “Kid Burger” and “Small
Burger” are made with a single patty that weighs 2.5 ounces prior to cooking. Id.
Smashburger’s Classic Smash burger is made with a single patty that weighs 5.0 ounces
prior to cooking. Id., Ex. F. The recipe card for the Classic Smash refers to the patty as
“P-BURGER PATTY REGULAR (5.0 OZ).” Id.

       In sum, each version of the Triple Double burger has two 2.5-ounce beef patties for
a total of 5.0 ounces of beef, the Classic Smash has a single 5.0 ounce beef patty, and the
Kid/Small burger has a single 2.5-ounce beef patty, two of which are used in the Triple
Double Burger. The Triple Double burger costs $0.30 more than the Classic Smash.
Declaration of Mark Finkelstein (“Finkelstein Decl.”), Docket No. 156-1, Exs. E, F.

       On June 27, 2018, counsel for In-N-Out purchased a Triple Double burger and a
Classic Smash burger (both without cheese) from a Smashburger restaurant in Culver
City, California. Wexler Decl. ¶ 7, Exs. J, L. Counsel then weighed the patties, and
determined that the Triple Double had two cooked patties weighing 1.5 ounces each,
while the Classic Smash had a single cooked patty weighing 2.8 ounces. Id.
Smashburger acknowledges that the Triple Double burger does not contain double the
amount of beef contained in the Classic Smash burger, i.e., 10 ounces of beef. Id., Ex.
GG.

B.       The “Double the Beef” Advertisements

      Smashburger has advertised its Triple Double burgers with a number of related
slogans using the phrase “Double the Beef,” including, but not limited to: “Double the
Beef,” “Triple the Cheese, Double the Beef,” “Triple the Cheese, Double the Beef in
Every Bite,” “Triple the Cheese, Double the Beef, Triple the Options,” and “Classic
Smash™ Beef Build with triple the cheese & double the beef in every bite.” Id., Exs. A,
B, N–W. Smashburger also uses slogans that denote two times the beef, including “2x
Fresh Never-Frozen Beef.” Id., Ex. V. Such slogans appear in, among other places,
menus, displays, and advertisements at Smashburger restaurants, on the Smashburger
website and social media accounts, in television commercials, on bus shelters, and in
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 2 of 17
Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 3 of 17 Page ID #:3848

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                               Date     February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

press releases. Id., Exs. A, B, N–W.

       The slogan “Classic Smash™ Beef Build with triple the cheese & double the beef
in every bite” is used on Smashburger’s menus with regard to the Triple Double burger,
just above a reference to a burger described as the “Classic Smash.” Id., Exs. N, O.
Under the “Craft Your Own” section of the menu, there is an option to “ADD A PATTY
(+$REG / +$BIG),” without any reference to a small-sized patty. Id., Ex. O. The menu’s
“Kids Meals” section also includes an item called the “Kids Smash.” Id. As of January
10, 2017, six months before the Triple Double was launched, Smashburger stopped
featuring “small” sized burger patties on its menu boards. Id., Exs. A, M.

       The slogan “Triple the Cheese, Double the Beef in Every Bite” is used in various
Smashburger displays and advertisements, including on its menu, its website, and on bus
stop shelters. Id., Exs. A, B, N–P, S, W. Variations of the slogan “Triple the Cheese,
Double the Beef,” without the phrase “in Every Bite,” is used on other Smashburger
displays and advertisements, e.g., a July 2017 press release, social media posts, and
restaurant displays. Id., Exs. A, Q, R, T, U. Smashburger has also used the slogan “2x
Fresh Never-Frozen Beef” in at least one commercial. Id., Ex. V.

C.       The Parties

       In-N-Out and Smashburger both sell burgers. At Smashburger, customers can
order burger-style sandwiches by selecting from a list of ingredient choices, including
four types of protein (beef, chicken, turkey, or black bean patty) and five types of buns
(classic egg, multi-grain, spicy chipotle, telera roll, and gluten free). Id., Ex. O. The
Classic Smash beef patties are available in three sizes: small (2.5 ounces), regular (5
ounces), and big (6 ounce). Declaration of Ty Lufman (“Lufman Decl.”), Docket No.
156-2 ¶ 2.1 Smashburger also offers sandwiches with pre-set ingredients, as well as

         1
         Smashburger recently posted an update on its website for its Colorado and Dallas locations
showing a price of $4.59 for “Any Smashburger,” and a price of $6.99 for a “—NEW!— Bigger,
Beefier Triple Double Smashburger.” Wexler Decl., Ex. DD. Smashburger’s new menu for a Texas
restaurant now includes a $4.59 “Smashburger” with 270 calories and a $6.99 “Triple Double
Smashburger” with 530 calories. Id., Ex. EE. In such locations, Smashburger appears to have changed
sizing such that the Triple Double Smashburger has twice the quantity of beef as the regular Classic
Smash. See id. In-N-Out does not assert the falsity of the use of “Double the Beef” slogans to advertise
any such newly offered burgers in Smashburger’s Colorado and Dallas locations with what appear to be
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 3 of 17
Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 4 of 17 Page ID #:3849

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                            Date     February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

“special” burgers differing depending on the location. Wexler Decl., Ex. O; Finkelstein
Decl., Exs. A, B. In contrast, In-N-Out offers only one size (2 ounces) of one type of
patty (beef). Wexler Decl., Ex. CC. In-N-Out offers only two sandwich builds –
hamburger and cheeseburger – although customers may order the cheeseburger in
multiples, e.g., a “double-double” cheeseburger with two 2-ounce patties and two slices
of cheese. SAC, Docket No. 117 ¶¶ 6–11.

       In-N-Out has 343 restaurants, with 32 locations in Arizona, 243 in California, 19 in
Nevada, 2 in Oregon, 37 in Texas, and 10 in Utah. Wexler Decl. ¶ 17, Ex. X.
Smashburger has 323 restaurants in the United States. Id. ¶ 18, Ex. Y. In relevant part,
Smashburger has 28 locations in Arizona, 31 in California, 9 in Nevada, 34 in Texas, and
6 in Utah. Id. In addition, there are In-N-Out restaurants in, or within (1) five miles of
the towns of all but two Smashburger restaurants in Arizona, (2) six miles of the towns of
all but three Smashburger restaurants in California, (3) 3.4 miles of the towns of all but
one Smashburger restaurant in Nevada and Utah, and (4) 6.2 miles of the towns of twelve
Smashburger restaurants in Texas. Id. ¶ 19, Ex. Z.

D.       This Litigation

      In-N-Out filed this lawsuit on August 28, 2017, asserting various trademark claims
under California and federal law based on allegations that Smashburger’s TRIPLE
DOUBLE mark infringes In-N-Out’s DOUBLE-DOUBLE and related marks. Compl.,
Docket No. 1. On September 21, 2018, In-N-Out added a Lanham Act false advertising
claim in its Second Amended and Supplemental Complaint (“SAC”). SAC, Docket No.
117 ¶¶ 1, 51–63, 79–87.

      In-N-Out now moves for summary judgment as to Smashburger’s liability for false
advertising under the Lanham Act, 15 U.S.C. § 1125(a). Notice of Mot., Docket No. 145.
Specifically, In-N-Out moves for summary judgment that:

         1.      Smashburger’s advertisements for its Triple Double burgers
                 that include the phrase “Double the Beef” or refer to two times
                 the beef are literally false or false by necessary implication as
                 to any Triple Double burgers that do not contain twice as much

changed portion servings. Mot., Docket No. 151 n. 2, 5.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                           Page 4 of 17
Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 5 of 17 Page ID #:3850

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                           Date   February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

                 beef as Smashburger’s regular burgers;

         2.      Smashburger’s false advertising is deceptive;

         3.      Smashburger’s false advertising is material;

         4.      Smashburger’s false advertising entered interstate commerce;
                 and

         5.      In-N-Out is likely to be injured as a result of Smashburger’s
                 false advertising.

Id. at 2. In-N-Out does not seek summary judgment as to its monetary relief or
Smashburger’s affirmative defenses. Mot., Docket No. 151 at 1 n.1.

E.       Evidentiary Objections

      When resolving a motion for summary judgment, courts may only consider
admissible evidence. Fed. R. Civ. P. 56. On a motion for summary judgment, a party
may object that the material used to “dispute a fact cannot be presented in a form that
would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). A court must rule on
material evidentiary objections. Norse v. City of Santa Cruz, 629 F.3d 966, 973 (9th Cir.
2010).

       Smashburger objects to the Court’s consideration of its 2014 “Consumer
Positioning Assessment” and its 2016 survey of competitor pricing frameworks. Opp’n,
Docket No. 156 n. 7, 11. Smashburger argues that both surveys are not authenticated and
lack foundation. Id. The Court declines to rule on the 2016 competitor survey because
such evidence is not material to the Court’s ruling on this motion. The Court also
declines to rule on the authentication of the 2014 survey because, as explained infra
section III.E, it is immaterial; a genuine issue of material fact exists as to whether In-N-
Out and Smashburger are competitors even if the survey were admissible.

                                     II. LEGAL STANDARD

         Summary judgment is appropriate where the record, read in the light most
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 5 of 17
Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 6 of 17 Page ID #:3851

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                                 Date      February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

favorable to the nonmovant, indicates “that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see
also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). Summary adjudication, or
partial summary judgment “upon all or any part of [a] claim,” is appropriate where there
is no genuine dispute as to any material fact regarding that portion of the claim. Fed. R.
Civ. P. 56(a); see also Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir. 1981)
(“Rule 56 authorizes a summary adjudication that will often fall short of a final
determination, even of a single claim . . . .”) (internal quotation marks omitted).

       Material facts are those necessary to the proof or defense of a claim, and are
determined by referring to substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986). In deciding a motion for summary judgment, “[t]he evidence of the
non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.”
Anderson, 477 U.S. at 255.2 The moving party has the initial burden of establishing the
absence of a material fact for trial. Anderson, 477 U.S. at 256. “If a party fails to
properly support an assertion of fact or fails to properly address another party’s assertion
of fact . . ., the court may . . . consider the fact undisputed.” Fed. R. Civ. P. 56(e)(2).
Furthermore, “Rule 56[(a)]3 mandates the entry of summary judgment . . . against a party
who fails to make a showing sufficient to establish the existence of an element essential
to that party’s case, and on which that party will bear the burden of proof at trial.”
Celotex Corp., 477 U.S. at 322. Therefore, if the nonmovant does not make a sufficient
showing to establish the elements of its claims, the Court must grant the motion.

                                           III. DISCUSSION

      A party must prove the following elements to prevail on a claim for false
advertising under section 43(a) of the Lanham Act, 11 U.S.C. § 1125(a):

         2
         “In determining any motion for summary judgment or partial summary judgment, the Court
may assume that the material facts as claimed and adequately supported by the moving party are
admitted to exist without controversy except to the extent that such material facts are (a) included in the
‘Statement of Genuine Disputes’ and (b) controverted by declaration or other written evidence filed in
opposition to the motion.” L.R. 56-3.
         3
       Rule 56 was amended in 2010. Subdivision (a), as amended, “carries forward the summary-
judgment standard expressed in former subdivision (c), changing only one word — genuine ‘issue’
becomes genuine ‘dispute.’” Fed. R. Civ. P. 56, Notes of Advisory Committee on 2010 amendments.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 6 of 17
Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 7 of 17 Page ID #:3852

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                              Date     February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

                    (1) a false statement of fact by the defendant in a
                    commercial advertisement about its own or another’s
                    product; (2) the statement actually deceived or has the
                    tendency to deceive a substantial segment of its audience;
                    (3) the deception is material, in that it is likely to influence
                    the purchasing decision; (4) the defendant caused its false
                    statement to enter interstate commerce; and (5) the plaintiff
                    has been or is likely to be injured as a result of the false
                    statement, either by direct diversion of sales from itself to
                    defendant or by a lessening of the goodwill associated with
                    its products. . . .

Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997). In-N-Out
seeks summary judgment as to all five elements of liability for false advertising under the
Lanham Act. Mot., Docket No. 151 at 11.

A.       Falsity

       “To demonstrate falsity within the meaning of the Lanham Act, a plaintiff may
show that the statement was literally false, either on its face or by necessary implication,
or that the statement was literally true but likely to mislead or confuse consumers.”
Southland Sod, 108 F.3d at 1139 (citing Castrol Inc. v. Pennzoil Co., 987 F.2d 939, 943,
946 (3d Cir.1993)).

        The determination of whether an advertisement is literally false is a two-step
process. “In analyzing whether an advertisement . . . is literally false, a court must
determine, first, the unambiguous claims made by the advertisement . . ., and second,
whether those claims are false.” Novartis Consumer Health, Inc. v. Johnson &
Johnson-Merck Consumer Pharms, Co., 290 F.3d 578, 586 (3d Cir. 2002). Only an
unambiguous message can be literally false, but a literally false message need not be
explicit. Id. It may also be “conveyed by necessary implication when, considering the
advertisement in its entirety, the audience would recognize the claim as readily as if it
had been explicitly stated.” Id. at 586-87 (internal citations omitted). In determining
whether a representation is literally false, the court must “analyze the message conveyed
in full context.” Castrol, 987 F.2d at 946. When the representation is implicitly rather
than explicitly false, whether the representation violates the Lanham Act should be
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                            Page 7 of 17
Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 8 of 17 Page ID #:3853

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                          Date    February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

“tested by public reaction.” Id. Accordingly, where a representation is not literally false,
the plaintiff must show by a preponderance of the evidence that consumers were actually
deceived by the representation. Id.

        Here, In-N-Out argues that Smashburger’s “Double the Beef” advertisements are
literally false or false by necessary implication. Mot., Docket No. 151 at 11–17.
Smashburger argues that the claims at issue are literally true, or at least ambiguous, and
thus In-N-Out is not entitled to summary judgment on literal falsity. Opp’n, Docket No.
156 at 5–15.

       In-N-Out references a number of slogans that include the phrase “double the beef”
as violating the Lanham Act. Specifically, In-N-Out points to the following slogans used
by Smashburger: “Double the Beef,” “Triple the Cheese, Double the Beef,” “Triple the
Cheese, Double the Beef in Every Bite,” Triple the Cheese, Double the Beef, Triple the
Options,” and “Classic Smash™ Beef build with triple the cheese & double the beef in
every bite.” Wexler Decl., Exs. A, B, N–W. The Court analyzes the slogan “Classic
Smash™ Beef build with triple the cheese & double the beef in every bite” separately
from the other slogans at issue.

         1.      “Classic Smash™ Beef build with triple the cheese & double the beef in
                 every bite.”

       Smashburger’s use of the slogan “Classic Smash™ Beef build with triple the
cheese & double the beef in every bite” was literally false. The evidence demonstrates
that the Classic Smash burger is made with one 5.0-ounce beef patty, while the Triple
Double burger is made with two 2.5-ounce beef patties. Wexler Decl., Exs. D–F, I, GG.
Therefore, the claim that the Triple Double burger contains “double the beef” as
compared to the Classic Smash burger is literally false on its face.

        Smashburger makes a number of arguments in opposition, each of which are
unpersuasive. First, Smashburger argues that the phrase “double the beef in every bite” is
literally true compared to any single-patty burger because the Triple Double burger
contains two layers of beef. Opp’n, Docket No. 156 at 7–8. However, Smashburger’s
urged interpretation is counter to the plain meaning of the term “beef,” which is not a
synonym for “patty.” See “Beef,” Merriam-Webster Dictionary, https://www.merriam-
webster.com/dictionary/beef (defining “beef” as “the flesh of an adult domestic bovine
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 8 of 17
Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 9 of 17 Page ID #:3854

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                                Date     February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

(such as a steer or cow) to be used as food”). The phrase “double the beef in every bite”
unambiguously refers to the amount of beef in the burger, rather than the number of
layers of beef. See Edminston v. Jordan, 98 Civ. 3298 (DLC), 1999 WL 1072492, at *9
(S.D.N.Y. Nov. 24, 1999) (a court may determine literal falsity of an advertisement
“based on its own common sense and logic in interpreting the message”). Furthermore,
Smashburger’s slogan directly compares the amount of beef in the Triple Double burger
with the amount of beef in the Classic Smash burger by specifically referencing the
Classic Smash product. Wexler Decl., Ex. O (“Classic Smash™ Beef build with . . . .”);
see also Groupe SEB USA, Inc. v. Euro-Pro Operating LLC, 774 F.3d 192, 199–200 (3d.
Cir. 2014) (“courts interpreting a term’s meaning may apply a specific definition if one is
provided by the author). The Court finds the meaning of the claim in Smashburger’s
slogan to be explicit and unambiguous. Therefore, to the extent Smashburger argues the
meaning of the slogan is informed by survey data regarding industry standards or
consumer expectations, such data is insufficient to create a genuine dispute of fact as to
literal falsity. See Groupe SEB USA, Inc., 774 F.3d at 201–02 (“concluding that
[defendant’s] message was explicit and unambiguous, [the district court] reasonably
declined to substitute the uninformed first impressions of consumers about the claim’s
meaning”).4

      Second, Smashburger argues that the “double the beef” claim is literally true
because the Triple Double burger has two times the amount of beef contained in a Classic
Small Smashburger. Opp’n, Docket No. 156 at 12–13. The evidence demonstrates that
Smashburger offers the Classic Smash in three sizes: small (2.5-ounce beef patty), regular
(5-ounce beef patty), and big (6-ounce beef patty). Lufman Decl. ¶ 2; Wexler Decl., Ex.
M. The Kids Smash burger also contains a single 2.5-ounce patty. Wexler Decl., Exs. G,
H. However, as of January 10, 2017, six months before the Triple Double was launched,
Smashburger removed the small option from its menu boards. Id., Ex. M. The “Craft
Your Own” portion of the menu identifies only two patty sizes: “REG” and “BIG.” Id.,


         4
          Pursuant to Fed. R. Civ. P. 56(d), Smashburger argues that the Court should defer ruling on In-
N-Out’s motion for summary judgment to the extent the Court believes evidence regarding how third-
parties use “double” in their menus is necessary to rule on this motion. Opp’n, Docket No. 156 at 11.
In this case, such evidence is not relevant to the Court’s determination of literal falsity. Therefore,
Smashburger’s request to defer this motion to conduct further discovery is denied. See Bank of Am.,
NT & SA v. PENGWIN, 175 F.3d 1109, 1118 (9th Cir. 1999) (a court may deny a request to defer
summary judgment if further discovery would not impact the summary judgment ruling).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 9 of 17
   Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 10 of 17 Page ID
                                    #:3855
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                          Date    February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

Exs. O, S. Therefore, the only product appearing on Smashburger’s menu with a single
2.5-ounce patty is the Kids Smash, which the slogan at issue does not reference. Rather,
Smashburger’s “double the beef” claim was made in the context of a product described as
having the “Classic Smash™ Beef build.” Id. Therefore, the Court interprets the “double
the beef” claim in reference to the amount of beef in the regular Classic Smash, not the
off-menu small version .

       Third, Smashburger argues that there is a genuine dispute as to literal falsity
because the meaning of the term “build” does not refer to the amount of beef in a burger,
but the type of meat and toppings used. Opp’n, Docket No. 156 at 13. However,
Smashburger cites only its menu to support its interpretation of “build” as having nothing
to do with the size of the beef patty. See id. On the other hand, In-N-Out submits
multiple Smashburger e-mails using the term “build” to refer to all the ingredients used in
a given product, including the quantity of beef. Wexler Decl., Ex. I; Suppl. Wexler Decl.,
Docket No. 164-2, Exs. KK–MM. The Court finds that there is no genuine dispute that
customers would understand the use of the term “Classic Smash™ Beef build” to refer to
all the ingredients in the Classic Smash, including the quantity of beef.

        Smashburger cites Simpler Consulting, Inc. v. Wall, No. CIVA 05-452, 2008 WL
1710101, at *7 (W.D. Pa. Apr. 7, 2008), to support its argument that a determination of
literal falsity is not appropriate here because the matter in dispute is how consumers
would interpret the meaning of the “double the beef” claim. Opp’n, Docket No. 156 at 9.
Simpler Consulting found that the placement of a non-client under the heading
“CLIENTS” was not literally false, and that whether the placement of the statement was
misleading was a matter for the jury to decide. 2008 WL 1710101, at *8. Here, on the
other hand, the proximity of the advertising claim in relation to another claim is not at
issue; Smashburger’s menu slogan explicitly references another product, the Classic
Smash, for comparison to the Triple Double. See Wexler Decl., Exs. O, S. Therefore,
Simpler Consulting concerns a different type of claim, and does not persuade the Court to
change its finding of literal falsity.

      Fourth, Smashburger argues that its “double the beef” claim is literally true
because the Triple Double contains double, or more than double, the beef of many other
competing fast food single burgers, including In-N-Out’s. Opp’n, Docket No. 156 at 14.
This contention fails because there is no reason to believe customers would understand
the “double the beef” claim in reference to competitors’ burgers. For example,
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 10 of 17
   Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 11 of 17 Page ID
                                    #:3856
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                          Date    February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

Smashburger’s menu does not contain any references to the products of any competitors.
See Wexler Decl., Exs. O, S. As noted above, Smashburger’s slogan unambiguously
makes the “double the beef” claim in reference to its own Classic Smash product. There
is no basis for the Court to find that Smashburger’s slogan could plausibly be interpreted
as a reference or comparison to competitors’ products.

       Finally, at the hearing on this motion, Smashburger argued that the “double the
beef” claim is literally true because the Triple Double is smaller in diameter and taller
than the Classic Smash, and thus could actually contain more beef per bite than the
Classic Smash even if the total amount of beef in the burger is the same. This argument
is unpersuasive. The Court finds that this interpretation of “double the beef” is not a
plausible inference for a reasonable consumer to make based on the context of the
representation made by Smashburger on its menu. Therefore, it is insufficient to create a
genuine issue of material fact as to literal falsity.

       Accordingly, the Court finds that there is no genuine dispute of fact as to the literal
falsity of Smashburger’s advertisements using the slogan “Classic Smash™ Beef build
with triple the cheese & double the beef in every bite.”

         2.      The Remaining Slogans

       There is a genuine dispute of fact as to the falsity of the remaining slogans cited by
Smashburger, i.e., the slogans that do not contain a reference to the “Classic Smash™
Beef build.” Smashburger cites to a number of such “double the beef” slogans appearing
on menus, displays, and advertisements at Smashburger restaurants, on its website and
social media accounts, in television commercials, and in press releases. Wexler Decl.,
Exs. A, B, N–W. However, without the context of a reference to the Classic Smash, In-
N-Out has not met its burden of showing literal falsity as a matter of law. While “double
the beef” unambiguously refers to the amount of beef in the product for the reasons
described above, the slogans using that claim without a reference to the Classic Smash do
not necessarily or unambiguously compare the Triple Double to the Classic Smash, or to
any product. Furthermore, unlike the slogans with reference to the Classic Smash, the
remaining slogans could plausibly be interpreted by consumers as a reference to products
offered by Smashburger’s competitors. Therefore, the exact claim made by such
advertisements is ambiguous. Because the facial implication of such messages are not
unambiguous, the Court declines to find literal falsity as a matter of law. See Time
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 11 of 17
     Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 12 of 17 Page ID
                                      #:3857
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                          Date    February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

Warner Cable, 497 F.3d at 158; Novartis, 290 F.3d at 587 (“[O]nly an unambiguous
message can be literally false.”) (emphasis in original).

       In-N-Out can also prevail on the falsity element of its false advertising claim by
showing that the claim is “literally true but likely to mislead consumers.” Southland Sod,
108 F.3d at 1139. However, In-N-Out does not argue this theory. See generally, Mot.,
Docket No. 151. Furthermore, such a finding requires “the district court [] to look to
consumer data to determine what the person to whom the advertisement is addressed
find[s] to be the message.” Time Warner Cable, 497 F.3d at 158; see also QVC Inc. v.
Your Vitafmins Inc., 439 F. App’x 165, 168 (3d Cir. 2011) (Plaintiff “cannot obtain relief
by arguing how consumers could react; it must show how consumers actually do react.”).
In-N-Out has presented no such expert survey evidence, an expense In-N-Out argues
could be avoided if it prevails on this motion. See Mot., Docket No. 151 at 2 (“If, as In-
N-Out contends, the ‘Double the Beef’ slogans are literally false . . ., the parties will not
need to engage survey experts on the false advertising claim.”).

      Accordingly, the Court finds that there is a genuine dispute of fact as to the falsity
of Smashburger’s “double the beef” advertisements which contain no reference to the
Classic Smash product.

B.       Deceptiveness

      “Statements that are literally or deliberately false create a presumption of deception
and reliance.” Cochran Firm, P.C. v. Cochran Firm Los Angeles, LLP, No. CV:12-5868-
PSG (MRWx), 2016 WL 6023822, at *6 (C.D. Cal. Aug. 18, 2016) (quoting Cascade
Yarns, Inc. v. Knitting Fever, Inc., No. C10-861 RSM, 2015 WL 3407882, at *5 (W.D.
Wash. May 27, 2015)); POM Wonderful LLC v. Purely Juice, Inc., No. CV-07-02633
CAS (JWJx), 2008 WL 4222045, at *11 (C.D. Cal. July 17, 2008) (applying presumption
of deception based on literal falsity). Here, the Court has already determined that the
“double the beef” slogan referencing the Classic Smash is literally false as a matter of
law. Therefore, the deceptiveness of the slogan is presumed.

       Smashburger argues that it presents evidence sufficient to rebut the presumption of
deceptiveness. Opp’n, Docket No. 156 at 16. The Court disagrees. Smashburger argues
that the Triple Double and the Classic Smash are close in price, and therefore no
reasonable consumer could be deceived into believing they were getting twice the amount
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 12 of 17
     Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 13 of 17 Page ID
                                      #:3858
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                          Date    February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

of beef. Id. However, as In-N-Out points out, the Court finds no authority supporting the
proposition that a defendant can rebut the presumption of deception by arguing that its
false advertising is too egregious to be believed. Smashburger presents no other evidence
to rebut the presumption of deception. Because the price-point comparison is insufficient
to rebut the presumption, the Court finds that the “double the beef” slogan referencing the
Classic Smash is deceptive as a matter of law.

C.       Materiality

       “Materiality can be shown where defendants misrepresent ‘an inherent quality or
characteristic’” of a product. Broadcom Corp. v. SiRF Tech., Inc., No. SACV 08-546
JVS (MLGx), 2009 WL 10672287, at *4 (C.D. Cal. Oct. 8, 2009) (Selna, J.) (quoting
Nat’l Basketball Ass’n v. Motorola, Inc., 105 F.3d 841, 855 (2d Cir. 1997)); see also
Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1250 (11th
Cir. 2002) (“A plaintiff may establish th[e] materiality requirement by proving that the
defendants misrepresented an inherent quality or characteristic of the product.”) (internal
quotation marks and citation omitted).

       Here, the Court finds that the advertising claim at issue is material, i.e., likely to
influence the purchasing decision, because the amount of beef in a burger is an inherent
quality or characteristic of a burger. The fact that Smashburger’s false advertising
pertained “to the very nature” of its burger product establishes its materiality. POM
Wonderful, 2008 WL 4222045, at *11 (citing Johnson & Johnson, 299 F.3d at 1250).
Consumers rely on perceived value in deciding which products to purchase; therefore,
consumers are more likely to buy a product if they believe they are getting twice as much
of that product than they actually receive. The “double the beef” slogan is thus material
in that it is likely to affect consumers’ purchasing decisions.

       Smashburger argues that In-N-Out has not met its burden regarding materiality
because it does not submit any evidence indicating that the “double the beef”
advertisements were material to consumers’ purchasing decisions, e.g., consumer surveys
or reliable testimonials. Opp’n, Docket No. 156 at 17–18. However, the cases
Smashburger cites do not stand for the proposition that direct evidence of materiality is
required, but rather that consumer surveys and customer declarations are relevant to
materiality. See Skydive Arizona, Inc. v. Quattrocchi, 673 F.3d 1105, 1111 (9th Cir.
2012) (materiality can be proven by customer declaration, and surveys are not necessarily
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 13 of 17
     Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 14 of 17 Page ID
                                      #:3859
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                          Date    February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

required); ThermoLife Int’l, LLC v. Gaspari Nutrition, Inc., 648 F. App’x 609, 615 (9th
Cir. 2016) (considering survey and internet message board posts as evidence of
materiality). Thus, the fact that In-N-Out did not submit consumer surveys or
declarations concerning the materiality of the amount of beef in a burger to the decision
to purchase a burger does not in itself create a genuine dispute of fact as to materiality.

        Smashburger also argues that it has rebutted any showing of materiality because
“millions of people” purchased and consumed the Triple Double despite the fact that it
does not contain 10 ounces of beef, or twice the amount of beef as the Classic Smash.
Opp’n, Docket No. 156 at 18–19. However, Smashburger does not present any evidence
that there were no returns or customer complaints regarding the Triple Double, and the
fact that millions of people purchased the Triple Double does not in and of itself create a
genuine dispute of fact for the jury. To create a genuine dispute, Smashburger “must do
more than simply show that there is some metaphysical doubt as to the material facts”;
rather, “it must come forward with specific facts showing that there is a genuine issue for
trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)
(internal quotation marks and emphasis omitted). Smashburger has not done so.
Therefore, the Court finds that there is no genuine dispute of fact regarding materiality.

D.       Interstate Commerce

       Smashburger does not dispute that the challenged advertisements were placed in
interstate commerce. Opp’n, Docket No. 156 at 19. Furthermore, In-N-Out
acknowledges that it does not request a finding from the Court that the named Defendants
in this action caused the false advertising to enter interstate commerce, but only that the
advertising entered interstate commerce. Reply, Docket No. 169 at 18–19 (Smashburger
raises “an issue not presented by In-N-Out’s motion” by arguing that there is an issue of
fact as to whether the named defendants caused the false advertising to enter interstate
commerce) (“For purposes of this motion, In-N-Out believes that it would be appropriate
for the Court to rule that the false advertising entered interstate commerce, without
reaching the issue whether the named defendants are liable for the false advertising.”).
The limited relief sought by In-N-Out is confirmed by its notice of motion. Not., Docket
No. 145 at 2 (asking Court to find that “Smashburger’s false advertising entered interstate
commerce”).

         Therefore, the Court finds that there is no genuine issue of fact that Smashburger’s
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 14 of 17
     Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 15 of 17 Page ID
                                      #:3860
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                                Date     February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

false advertising entered interstate commerce, while declining to reach the issue whether
the named Smashburger Defendants in this action were the entities which caused the false
advertising to enter interstate commerce.

E.       Likelihood of Injury

        Smashburger argues that (1) In-N-Out has not proven that it is entitled to
disgorgement damages, and (2) In-N-Out’s evidence of competition between
Smashburger and In-N-Out is insufficient to demonstrate injury. Opp’n, Docket No. 156
at 21–25. In-N-Out argues that (1) it does not seek summary judgment on its entitlement
to monetary relief, but rather the injury element of a claim for false advertising, and (2) it
is entitled to a presumption of injury because it presents evidence sufficient to establish
that Smashburger and In-N-Out are direct competitors. Reply, Docket No. 169 at 21–22.5

      In-N-Out moves for summary judgment as to injury, not damages. Reply, Docket
No. 169 at 21. Therefore, In-N-Out’s failure to make a showing of its entitlement to
disgorgement profits does not preclude the relief it seeks in this motion. However, the
Court finds that there is a genuine dispute of material fact whether or not In-N-Out was
injured by Smashburger’s false advertising.

      In-N-Out presents evidence that it argues establishes that In-N-Out and
Smashburger are direct competitors. Specifically, In-N-Out points to a 2014 customer
survey conducted by Smashburger showing that 48% of Smashburger customers were
extremely or very likely to go to In-N-Out in the next month, and 72% of Smashburger
customers had visited In-N-Out within the past three months. Wexler Decl., Ex. AA.6 In-


         5
          The Ninth Circuit has “generally presumed commercial injury when defendant and plaintiff are
direct competitors and defendant’s misrepresentation has a tendency to mislead consumers.”
ThermoLife, 648 F. App’x at 615 (quoting TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 826
(9th Cir. 2011)); see also Pipe Restoration Techs., LLC v. Coast Building & Plumnbing, Inc., No. 8:13-
cv-00499-JDE, 2018 WL 6012219, at *4, 9 (C.D. Cal. Nov. 16, 2018) (“[h]arm to Plaintiffs, competitors
of Defendants, is presumed”).
         6
        Smashburger argues that the survey is inadmissible because it is unauthenticated. Opp’n,
Docket No. 156 n. 11. As explained supra, section I.E., the Court declines to rule on this objection
because even if the survey were deemed admissible, a genuine dispute of material fact exists as to
whether In-N-Out and Smashburger are competitors.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                Page 15 of 17
   Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 16 of 17 Page ID
                                    #:3861
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                          Date    February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

N-Out also points to evidence of geographic overlap between In-N-Out restaurants and
Smashburger restaurants in states in which In-N-Out restaurants are located to support its
argument that the parties are direct competitors. Id., Exs. X–Z. Finally, In-N-Out
provides a 2017 Marketing Update identifying In-N-Out as one of Smashburger’s six
competitors in the “U.S. Better Burger Landscape.” Id., Ex. BB.

        On the other hand, Smashburger submits the deposition transcripts of In-N-Out
Senior Marketing Manager Gregg Barnard (“Barnard”) and Marketing Supervisor Jiin
Lee (“Lee”) indicating that In-N-Out does not view itself as competing with
Smashburger. Finkelstein Decl., Ex. C at 74:18–75:4, 88:7–12, Ex. D at 48:8–49:9.
Specifically, Barnard testified that In-N-Out does not consider any other fast-food
restaurants, including Smashburger, to be “direct competitors” with In-N-Out, and Lee
testified that she is unaware whether In-N-Out has any competitors, but that she does not
believe “how other companies are marketing their products” has any impact on In-N-Out.
Id. Furthermore, although both In-N-Out and Smashburger sell burgers, Smashburger
points out significant differences between the parties’ offerings. For example, In-N-Out
only offers beef, while Smashburger offers four types of protein; Smashburger offers
varying patty sizes, while In-N-Out does not; Smashburger offers build-your-own
burgers, pre-set burgers, and regional “special” burgers, while In-N-Out only offers a
hamburger and a cheeseburger (which may be ordered in multiples). Wexler Decl., Exs.
O, CC; Finkelstein Decl., Exs. A, B; Lufman Decl. ¶ 2; SAC, Docket No. 117 ¶¶ 6–11.

      Even if authenticated, over four years have elapsed since Smashburger’s customer
survey, weakening its evidentiary weight. Furthermore, In-N-Out senior marketing
employees testify that they do not consider Smashburger to be a competitor and do not
believe its marketing has any impact on In-N-Out. Therefore, the Court finds that there is
a genuine dispute of fact for the jury as to whether In-N-Out and Smashburger are direct
competitors. Because there is an issue of fact as to whether the parties are competitors,
In-N-Out is not entitled to a presumption of injury. In-N-Out presents no sales or other
evidence sufficient to establish injury as a result of Smashburger’s conduct. Accordingly,
In-N-Out’s motion for summary judgment as to the injury element of its false advertising
claim is denied.

                                       IV. CONCLUSION

         For the foregoing reasons, the Court grants in part and denies in part In-N-Out’s
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 16 of 17
   Case 8:17-cv-01474-JVS-DFM Document 175 Filed 02/06/19 Page 17 of 17 Page ID
                                    #:3862
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 17-1474 JVS(DFMx)                                 Date   February 6, 2019
 Title          In-N-Out Burgers v. Smashburger IP Holder LLC, et al.

motion for partial summary judgment.

      The Court denies the motion as to Smashburger’s use of all the “Double the Beef”
slogans except for the slogan “Classic Smash™ Beef build with triple the cheese &
double the beef in every bite.”

      The Court grants the motion as to the literal falsity, deceptiveness, and materiality
elements of In-N-Out’s false advertising claim for Smashburger’s use of the phrase
“Classic Smash™ Beef build with triple the cheese & double the beef in every bite.” The
Court also grants the motion as to the fact that the false advertising entered interstate
commerce, without reaching the issue whether the named Defendants in this action
caused the advertisements to enter interstate commerce.

      The Court denies the motion as to the injury element of In-N-Out’s false
advertising claim for use of the phrase “Classic Smash™ Beef build with triple the cheese
& double the beef in every bite.”


                 IT IS SO ORDERED.
                                                                                         :       00

                                                      Initials of Preparer    lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                Page 17 of 17
